Title: To James Madison from Jean Guillaume Hyde de Neuville, 25 October 1819
From: Neuville, Jean Guillaume Hyde de
To: Madison, James


MonsieurNew york 25 8bre 1819
Après beaucoup d’incertitudes, Suites inévitables des affaires diplomatiques, nous nous embarquons Mde de Neuville et moi, demain matin—ce n’est pas Sans le desir et l’Espoir, de revenir bientôt aux états-unis. Permettez que la dernière lettre de mon second Pélerinage, d’outremer, Soit un tribut Sincère de reconnaissance et de respect. Je n’entends pas Seulement rappeler ici les Sentimens qu’a dû faire naître l’aimable hospitalité que nous recûmes l’année dernière à Montpellier, mais ceux qui trouvent leur origine, dans mes Premiers rapports, avec un gouvernement dont vous Serez toujours, Monsieur, un des plus glorieux Souvenirs—il m’est doux, quand je vais retrouver ma patrie, et peut-être, une autre direction dans ma destinée, de Pouvoir vous exprimer les Sentimens dont je Suis Penétré, et Pour la Nation qui a scu vous apprecier et Pour vous, Monsieur, qui faites Plus que Son Premier magistrat puis que vous futes digne et Si digne de lEtre—ce qu’un ministre de France, qui bien que fidele à Son roi, n’a rien du courtisan, aime à vous dire, Monsieur, vos compatriotes le repetent et la posterité S’avance pour le ratifier.
Que Madame Madison trouve ici mon respectueux hommage et l’expression de lattachement devoué de Madame de Neuville, elle aura le plaisir de lui ecrire de france—nos empressés complimens à Mr. todd. Agréez Monsieur les nouvelles assurances du respectueux devouement avec lequel J’ai l’honneur d’etre Votre três humble et três obt. Serviteur
Hyde de Neuville
Nous Prions Madame votre mêre d’agréer notre profond respect.
 
Condensed Translation
After much uncertainty, the inevitable consequence of diplomatic affairs, he embarks with Mme. de Neuville tomorrow morning, with the hope and desire of returning soon to the U.S. Asks JM to permit the last letter of his second pilgrimage overseas to be a sincere tribute of respect. Recalls not only the sentiments born of the hospitality shown them during their visit to Montpelier of last year, but also those that originate in the first relations he had with a government of which JM will be always one of the most glorious memories. It will be sweet when he finds himself in France, or perhaps, somewhere else where his destiny lies, to be able to express to JM the sentiments which fill his heart, both for the nation which knew how to appreciate JM, and for JM himself, who was more than its first magistrate: what a minister of France, who, though true to his king, has nothing of the courtier about him, loves to tell JM. JM’s countrymen repeat it and posterity is coming forward to ratify it. Mrs. Madison will find in this his respectful homage and Madame de Neuville’s expression of devoted attachment; she will have the pleasure of writing to Mrs. Madison in France. Our compliments to Mr. Todd. Presents his respects to JM’s mother.
